-.,-    -




       Hon. John C. Marburger
       County Attorney
       Fayette County
       La Grange, Texas

       Dear Sirs                        Opinion No. ,O-1656
                                        Ret (1) Is the county liable for all
                                             reasonable and nacessary expanses
                                             for the upkeep and maintenance of
                                             the county-owned automobile oper-
                                             ated by the sheriff on a salary
                                            ,.basisin the official discharge of
                                             his duties, regardless ~of the a-
                                .~           mount of such expenses?
                                             (2). Ia the oounty liable for 4p’a
                                ‘.           mile, regardless of the number of
                                             miles traveled in the official dis-
                                             oharge of duties on ~the part of de-
                                             puties?

                 Your request for an opinion on the questions as areberein
       stated has been reoeived by this department.

                   Your letter reads.in part as follows:.

                  “Fayette County is ,operating on a.salary basis and is
            paying all of her county offioials accordingly.. Fayette
            County also furnishes her own oar to the sheriff for his
            use in the discharge,of his official duties and pays all
            necessary expenses in the.operation of said automobile, pro-
            vided, however, that such expanses do not exceed $50.00.
            In case the reasonable expenses~in the operation of such
            automobile do exceed $50.00, then the sheriff has to bear such
            expenses himself? The deputies,own their own cars which are
            used in the discharge of their official dutiesand the county
            pays them at the~rate of four cents (411)a mile, provided how-
            ever, such~mileage does net exceed twelve hundred fifty miles,
            the deputies being required to pay theirown expenses over
            and above such 1250 miles.

                  “in view of the above faat situation, is the county
            legally liable:

                  “1. For all reasonable and necessary expenses for
            tie up-keep and maintenanoe of such county owned automobile
Hon. John C. Marburger. page 2            O-1656



     operated by the sheriff in the official disoharge of his
     duties regardless of the amount such expenses may be.
     For instance during last month the sheriff had a larger
     expense bill, due to the fact that he had to purchase
     several new tires, etc. which ran his expense bill above $50.00.

           "2. Is the oounty legally required to pay the
     deputies at the rate of four cents (4#) a mile, re-
     gardless of the number of miles that they may travel in
     the offioial discharge of their duties?"

           You have orally informed us that the first paragraph in your
letter should read "not to exceed $50.00 per month, and in case the rea-
sonable expenses in the operation of such automobile do exceed $50.00 per
month."

           Section (b) of Article 3699, Vernon's Civil Statutes, reads
in part a8 followsr

           'Each officer named in this Act. where he receives
     a salary as compensation for his services, shall be em-
     powered and permitted to purchase and have charged to his
     county all reasonable expenses necessary in the proper and
     legal conduct of his ~offioe.premimums on officials' bonds,
     premirrmon fire, burglary; theft, robbery insuranoe pro-
     tecting public funds and inaluding the cost of surety bonds
     for his Deputies, 8uoh expenses to be passed on, pre-
     determined and allowed in kind and amounts, as nearly as
     possible, by the Commissioners* Court once each month for
     the ensuing month, upon the application by each officer,
     stating the kind, probable amount of expenditure and the
     neoessity,for the expenses of his'offioe for such ensuing
     month, which application shall, before presentation to
     said court, first be endorsed by the County Auditor, if
     any, otherwise the County Treasurer, only as to whether
     funds ara available for paymen~tof such expenses. The
     Cosnaissioners'Court of~the county of the Sheriff's res-
     idence may, upon the written and sworn application of the
     Sheriff stating the necessity therefor purchase equipments
     for a bureau of criminal identification, such as cameras,
     finger print cards, inks, ohemicals, microscopes, radio
     and laboratory equipsent. filing cards, filing cabinets.
     tear gas and other equipsent in keeping with,the system
     in use by the Department of Public Safety of this State,
     or the United States Department of Justice and/or Suroau
     of Criminal Identification.

           "Suoh purchases shall be made by each officer, when
     allowed; only by requisition in manner provided by the
     County Auditor, if any, otherwise by the Commissioners' Court.
--   -




     Hon. John C. Marburger, page 3            O-1666



         Each officer shall, at the olose of each month of his tenure
         of office, make an itemized and sworn report of all approved
         expenses incurred by him and charged to his oounty, aooom-
         panying suoh report with invoices covering suoh purchases
         and requisitions issued by him in support of such report.
         If suoh expenses be incurred in connection with any partioular
         case, suah report shall name such case. Such report, invoices
         and requisitions shall be subject to the audit of the County
         Auditor, if any, otherwise by the Commissioners' Court, and
         if it appears that any item was not incurred by such officer,
         or that suoh item was not a necessary or legal expense of
         such office. or purchased upon proper requisition, such item
         shall be by said CountyAuditor or court rejeoted, in nhioh
         ease the payment of such item may be adjudicated in any court
         of oompetent jurisdiction. All such approved claims and
         accounts shall bs paid from the Officers' Salary Fund unless
         otherwise provided herein.

                *The Coaaaissioners~Court of the county of the
         Sheriff's residence may upon the written and sworn applioa-
         tion of such officer, stating the necessity therefor, allow
         one or more automobiles to be used by the Sheriff in the
         disoharge of official business, which, if purchased hy the
         oouni~ shall be bought in the manner prescribed by law for
         the purchase of supplies and paid for out of the General
         Fund of the oounty and they shall bs reported and paid in
         the same manner as herein provided for other expenses.

                *Isherethe automobile or automobiles are oaned by
         the Sheriff or his Deputies, they shall be allowed four
         (4$) cents for each mile traveled in the discharge of of-
         ficial business, rhioh sum shall aver  all expenses of the
         maintenance, depreciation and operation of such automobile.
         Suoh mileage shall be reported and paid in the same manner
         prescribed for other allowable expenses under the provisions
         of this section. No automobile shall be allowed for any
         Deputy Sheriff except those regularly employed in outside
         work. It shall be the duty of the County Auditor, if any,
         otherwise the Commissioners' Court, to oheak the speedometer
         reading of each of said automobiles, owned by the county
         onoe each month and to keep a publio record thereof; no auto-
         mobile owned by the county shall be used for any private purpose.
         (As amended Acts 1933, 43rd Lag., p. 734, oh. 220, 6 4; Acts
         1935, 44th Leg., p. 718, ah; 311, 8 1; Acts 1935, 44th Lag.,
         2nd C.S., p. 1762, oh. 465, 8 113 Aots 1937, 45th Leg., p.
         1340, oh. 498, % 1.)"

                Article 3699 was amended by the 43rd, 44th and 45th Legisla-
     tures, 'Theamendment of the 43rd Legislature oarried with it a pro-
     vision to allow a sheriff #50.00 per month for the operation of the car,
     but the provision allowing a sheriff $50.00 per month for the operation
Hon. John C. Marburger,~page 4             O-1666



of the oar was .not inoluded in the,amendments by the 44th and the 45th
Legislatures.

           Article 3899, as amended by the 44th Legislature, read in
part as follower

           'The Commissioners' Court of the county of the Sheriff's
    residence may, upon the written and sworn application of the
    Sheriff, stating the necessity therefor,~allow one or more
    automobiles to be used by the Sheriff~in the diaoharge of his
    official duties, which, if purohased, shall be bought by the
    county in the manner prescribed by law for the purchase of
    supplies, and Raid for out of the General Fund, and they shall
    be and remain the property of the county. The expenses of
    the maintenanoe, depreciation and operation of such automobile
    or automobiles as may be allowed, whether purohased by the
    county or owned by the Sheriff or his deputies personally,
    shall be paid for by the Sheriff, and the amount thereof shall
    be reported by the Sheriff on the report above provided for,
    and shall be deducted by him from the amount, if any, due by
    him to the oounty in the same manner as the other expenses
    are deducted which are provided for in this~Act."

           Seotion (b) of Article 3899, supra, as it now reads,does not
speoifiaally provide any method or manner by which the reasonable and
neoessary expenses for the upkeep and maintenance of,a county owned auto-
mobile operated by the sheriff on a salary in the official discharge of
his duties shall be paid. However, Section (b) of Article 3899, Vernon's
Civil Statutes, does provide that each officer named in the Act, where
he receives a salary as compensation for his services, shall be empowered
and permitted to purchase and have charged to his county all reasonable
expenses necessary in the proper and legal oonduot of his office.

           On August 13, 1938, in passing upon a question very similar to
the question we now have under consideration, in an opinion written by
Hon. R. E. Gray; Assistant Attorney General, this department held that if
the oounty has purchased a oar for a sheriff, the sheriff shall keep a
record of such expenses which he iaoura in the operation and maintenanoe
of same and present said expenses in an itemized form to the commissioners*
court for payment.

           In view of the foregoing authorities you are respectfully ad-
vised that it is the opinion of this department that where a sheriff re-
ceives a salary as compensation for his servioes and uses a county owned
automobile, when the commissioners' court of the county of the sheriff's
residence authorizes the sheriff to use such automobile in the discharge
of his official business, such sheriff is not limited to the maximum of
$50.00 per month per oar, but the county is liable for all reasonable
and.neoessary expenses for the upkeep and maintenanoe of such autemobil~e
operated by the sheriff in.the disoharge,~ofhis official duties, regard-
less of the amount of suoh expenaes.~
Hon. John C. Marburger, page 5             O-1666



           You are further advised that it is our opinion that the
deputy sheriffs in your county who have been authorited by the ooau~~is-
sioners' court to us8 their automobiles in the discharge of their of-
ficial duties should bs paid the sum of four (4#) cents for eachnils
reasonably and nsoessarily traveled in the discharge of their offiaial
duties regardless of the amount of mileage suoh deputies travel.

            Trusting that the foregoing filly answers your inquiries, we
remain

                                       Yours very truly

                                 ATTORNEYGENEZAL OF TEMS




                                       By s/Ardell Williams
                                            Ardell Williams
                                                  Assistant

AWrpbprnc


APPROVED L-SC4, 1939
 s/Gerald C. Mann
ATTORNEY GENERAL OF TIZXA5

Approved Opinion Committee Ey s/l3WBChairman